DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-20 are currently pending and under examination herein.
Claims 1-20 are rejected.

Priority
The instant application claims the benefit of priority to U.S. Provisional Application No. 62847930 filed on 05/14/2019. The claim to the benefit of priority is acknowledged. As such, the effective filing date of claims 1-20 is 05/14/2019.

Information Disclosure Statement
The Information Disclosure Statement filed on 08/26/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of list of references cited from the IDS is included with this Office Action.

	
	Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1010 in Figure 10 and 1335 in Figure 13B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is 182.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea:
Claims 1, 8, and 16, recite a comparison of a search sequence with a reference sequence, identify a continuous match of atoms between the search sequence and the reference sequence; divide the search sequence into a left portion of the search sequence that includes first atoms before the continuous match of atoms in the search sequence, a center portion of the search sequence that includes the continuous match of atoms in the search sequence, and a right portion of the search sequence that includes second atoms after the continuous match of atoms in the search sequence; match the left portion of the search sequence with the reference sequence; and match the right portion of the search sequence with the reference sequence.
Claims 3, 10, and 18, recite compare a plurality of subsequences of atoms in the search sequence with a plurality of starting locations in the reference sequence; and select a first subsequence of atoms in the search sequence that includes the continuous match of atoms.
Claims 5, 12, and 19, recite assign a weight to each comparison of the plurality of subsequences of atoms in the search sequence with the plurality of starting locations in the reference sequence, each weight based on a length of the subsequence of atoms in the search sequence and a location in the reference sequence; and determine a weighted match for each comparison of the plurality of subsequences of atoms in the search sequence with the plurality of starting locations in the reference sequence, the weighted match based on the weight and a number of continuous atoms in the subsequence that match continuous atoms in the reference sequence; and select the first subsequence of atoms in the search sequence that includes a highest weighted match.
Claims 6 and 13, recite weights assigned to the plurality of comparisons are drawn from a set including center match weights, left match weights, and right match weights.
Claims 7, 14, and 20, recite assign a weight to a comparison of a first atom in the search sequence and a second atom in the reference sequence, the weight reflecting a similarity between the first atom in the search sequence and the second atom in the reference sequence; and select the first subsequence of atoms in the search sequence based on a length of the continuous match of atoms and the weight assigned to the comparison of the first atom in the search sequence and the second atom in the reference sequence.
Claim 15 recites wherein at least one of the reference sequence is a reference genetic sequence and the search sequence is a search genetic sequence; the reference sequence is a reference text sequence and the search sequence is a search text sequence; the reference sequence is a reference amino acid sequence and the search sequence is a search amino acid sequence, and the reference sequence is a reference pixel sequence and the search sequence is a search pixel sequence.
These limitations equate to processes of comparing sequences, matching sequences, and assigning weights, which are processes that can be practically carried out in the human mind. Furthermore, as currently recited, there is no indication that the claimed analysis is required to be carried out on amounts of data that could not be practically analyzed either in the human mind or with a pen and paper as part of a mental process. The instant claims recite that the sample comprises determining a match between the search sequence and reference sequence. As such, the mental process steps are between the search sequence and reference sequence. Therefore, under the broadest reasonable interpretation, the claims can be practically carried out in the human mind or with pen and paper as claimed, which falls under the "Mental processes" grouping of abstract ideas. Although claims 1-7 and 16-20 recite performing these steps as part of a method executed on a computer, there are no additional imitations to indicate that anything other than a generic computer is required. However, merely requiring that the steps are carried out with a generic computer does not negate the mental nature of these steps and equates rather to merely using a computer as a tool to perform the mental process. As such, claims 1-20 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception in some other meaningful way. Rather, claims 1-7 and 16-20 recite additional elements of implementing the recited abstract idea on a computer in connection with a solid state drive (SSD), SSD controller, a flash memory to store data, a field programmable gate array (FPGA), and a non-transitory storage medium that receives sequences and execute instructions stored to implement the abstract idea on a generic computer or mere data gathering activity of obtaining the sequences to be analyzed. While claims 1 and 16 recite further limitations on the type of computer system to include a solid state drive (SSD), SSD controller, a flash memory to store data, a field programmable gate array (FPGA), and a non-transitory storage medium, these limitations still equate to a generic computer environment. Claims 8 and 16 recite the additional element of “receiving a reference sequence and a search sequence, the reference sequence including a first sequence of atoms, the search sequence including a second sequence of atoms”. These limitations are mere data gathering activity that merely serve to provide data analyzed by the recited judicial exception. Claims 2, 9 and 17 recite “matching the right portion of the search sequence with the reference sequence in parallel with matching the left portion of the search sequence with the reference sequence” and claim 4 recites that “the FPGA is further operative to compare the plurality of subsequences of atoms in the search sequence with the plurality of starting locations in the reference sequence in parallel”. The limitations of performing computations in parallel is a function of a generic computer at the time of the effective filing date of the invention, and therefore these limitations equate to mere instructions to implement the judicial exception on a generic computer. While claims 10-15 do not recite any elements in addition to the judicial exception. As such, as currently recited, the claims do not appear to recite an improvement to technology or apply or use the recited judicial exception in some other meaningful way. Therefore, claims 1-20 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to well-understood, routine and conventional activities, insignificant extra-solution activity or mere instructions to implement the abstract idea on a generic computer. The instant claims recite the following additional elements:
Claim 1 recites a solid state drive (SSD) comprising: SSD controller, a flash memory to store data, and a field programmable gate array (FPGA).
Claims 2, 9, and 17, recite match the left portion of the search sequence with the reference sequence in parallel with matching the right portion of the search sequence with the reference sequence.
Claim 4 recites compare the plurality of subsequences of atoms in the search sequence with the plurality of starting locations in the reference sequence in parallel.
Claim 8 recites a method of receiving a reference sequence and a search sequence, the reference sequence including a first sequence of atoms, the search sequence including a second sequence of atoms.
Claim 11 recites performing a comparison of a plurality of subsequences of atoms in the search sequence with a plurality of location positions in the reference sequence includes performing the comparison of the plurality of subsequences of atoms in the search sequence with the plurality of location positions in the reference sequence in parallel.
Claim 16 recites an article, comprising a non-transitory storage medium having stored thereon instructions that, when executed by a machine, result in: receiving a reference sequence and a search sequence, the reference sequence including a first sequence of atoms, the search sequence including a second sequence of atoms.
Receiving or transmitting data over a network or electronic recordkeeping were identified by the courts as conventional computer functions in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TL/ Communications LLC v. AV Auto. LLC, 823 F.3d 607,610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; and Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755. While claims 1-2, 4, 8-9, and 16 recite further limitations on the method of processing the data, there are no limitations that indicate that these limitations affect the operation of the system itself and these limitations do not change the limitation as a conventional limitation of receiving and processing data of a computer system. Also, claims 2, 4, 9, 11 and 17, recites performing computations in parallel, which is a conventional generic computing function at the time of the effective filing date of the invention as disclosed by Raj (Page 238, Paragraph 2). Raj also discloses the solid state drive (SSD) comprising of SSD controller (Page 265, Paragraph 2; Page 62, Paragraph 5), a flash memory to store data, and a field programmable gate array (FPGA) of claim 1 (Page 65, Paragraph 2; Page 238, Paragraph 2) and an article, comprising a non-transitory storage medium (Page 228, Paragraph 2) of claim 16 which are also conventional generic computer elements at the time of the effective filing date of the invention.
Overall, the additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Claims 3, 5-7, 10, 12-15, and 18-20 do not recite additional limitations. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al. (IEEE International Conference on Bioinformatics and Biomedicine (BIBM), 1421-1428, published 2016). 
Regarding claim 8, Ahmed teaches that most modern DNA read aligners like Novoalign, BWA-MEM, Bowtie2, and Cushaw2 are seed-and-extend aligners (Page 1421, Column Right, Paragraph 1). The observation behind these approaches is that two highly matching sequences contain short substrings that are exactly (or nearly exactly) matching (Page 1421, Column Right, Paragraph 1). This approach, pioneered by BLAST, aligns a DNA read in two steps: 1. seeding and 2. extension. Figure 1 shows the seeding and extension phases in a DNA read aligner (Page 1421, Column Right, Paragraph 1, Page 1422, Figure 1). During seeding, the aligner first finds substrings of a DNA read that are exactly matching (or nearly exactly) in the genome at one or more than one places (Page 1421, Column Right, Paragraph 1). These substrings are known as seeds. During extension, the read is aligned to the region around the location of the seed. Such aligners are called seed-and-extend aligners (Page 1421, Column Right, Paragraph 1). 
Ahmed further teaches that BLAST-like seed extension is a fast extension technique that is performed in two steps by calling BLAST-like seed extension algorithm (Page 1425, Algorithm 3). First step: seq1 = read bases on the left side of the seed, seq2 = reference bases on the left side of the seed, starCscore = seed score. Second step: seq1 = read bases on the right side of the seed, seq2 = reference bases on the right side of the seed, starCscore = seed score + alignment score of first step (Page 1422, Column Right, Paragraph 3).
Ahmed also teaches GASE (Generic Aligner for Seed-and Extend) that can be used with different seeding and extension techniques (Page 1425, Column Left, Paragraph 3). The input data into GASE could consist of 5 Mega bases of the chromosome 21 of human genome (UCSC hgl9) that are used as a reference (Page 1426, Column Left, Paragraph 5). 1 million single ended reads were generated using Wgsim read simulator. Ten reads are then aligned in parallel by running ten threads on Intel Xeon E5-2670 2.5 GHz processor (Page 1426, Column Left, Paragraph 5). The reads have a mutation rate of 0.4% where 25% of these mutations are indels. 70% of the indels are extended (length greater than 1) (Page 1426, Column Left, Paragraph 5). This mutation rate in the simulated reads represents the upper limit in human genome variation (Page 1426, Column Left, Paragraph 5). Similarly, this percentage of indels and their extension rate in the simulated reads correspond to observed values in the human genome. The reads have 2% sequencing errors as well.
With respect to claim 8, Ahmed teaches a method of using the alignment algorithm to find exact matches (seeds) between a reference sequence and a query sequence, and then performs two separate local alignment algorithms using the bases on the left side of the seed and using the bases on the right side of the seed, respectively (Page 1422, Column Right, Paragraph 3). This would read on identifying a continuous match in the middle of the read (Page 1421, Column Right, Paragraph 1), dividing the read into a left and right portion, and then matching each of the left and right portion to the reference sequence (Page 1422, Column Right, Paragraph 3) as taught by Ahmed.
With respect to claim 9, Ahmed teaches that GASE is capable of matching search sequence with the reference sequence in parallel (Page 1426, Column Left, Paragraph 5). Ahmed mentions that ten reads are aligned in parallel by running ten threads on Intel Xeon E5-2670 2.5 GHz processor (Page 1426, Column Left, Paragraph 5) via GASE. Therefore, aligning the sequences in parallel for the purpose of matching the right portion of the search sequence with the reference sequence in parallel with matching the left portion of the search sequence with the reference sequence is anticipated by Ahmed.
With respect to claim 15, Ahmed discusses that input data into GASE could consist of 5 Mega bases of the chromosome 21 of human genome (UCSC hgl9) that are used as a reference and 1 million single ended reads were generated using Wgsim read simulator (Page 1426, Column Left, Paragraph 5). Ahmed further mentions that the percentage of mutations, indels and their extension rate in the simulated reads correspond to observed values in the human genome (Page 1426, Column Left, Paragraph 5). Therefore, having a reference sequence that is a reference genetic sequence and the search sequence is a search genetic sequence is anticipated by Ahmed (Page 1426, Column Left, Paragraph 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (IEEE International Conference on Bioinformatics and Biomedicine (BIBM), 1421-1428, published 2016) in view of Olson et al. (US 9,734,284 B2, published Aug. 15, 2017; IDS Document).
Regarding claim 1 and 16, Ahmed teaches identifying a continuous match in the middle of the read (Page 1421, Column Right, Paragraph 1), dividing the read into a left and right portion, and then matching each of the left and right portion to the reference sequence (Page 1422, Column Right, Paragraph 3). 
However, Ahmed does not teach a solid state drive (SSD), comprising: flash memory to store data; an SSD controller to manage reading data from and writing data to the flash memory and a field programmable gate array (FPGA) or an article comprising a non-transitory storage medium for the purpose of sequence alignment. 
Olson teaches a system for acceleration of short read mapping to a reference genome sequence for genomic analysis, the system coupled to a host computing system, the system comprising: one or more memory circuits storing a plurality of short reads and a reference genome sequence, each short read comprising a sequence of a plurality of genetic bases; and one or more field programmable gate arrays coupled to the one or more memory circuits, the one or more field programmable gate arrays configured to select a short read from the plurality of short reads; to extract a plurality of seeds from the short read, each seed comprising a genetic subsequence of the short read; for each seed of the plurality of seeds, to determine at least one candidate alignment location (CAL) in the reference genome sequence to form a plurality of candidate alignment locations (CAL); for each candidate alignment location (CAL) of the plurality of candidate alignment locations (CAL), to determine a likelihood of the short read matching the reference genome sequence in the vicinity of the candidate alignment location (CAL); and to select one or more candidate alignment locations (CAL), of the plurality of candidate alignment locations (CAL), having the currently greater likelihoods of the short read matching the reference genome sequence (Column 31, Paragraph 4, Claim 1 to Column 32, Paragraph 1).
Olson further mentions that all CALs are converted to the start of the reference block that contains the CAL, and the short read is aligned to the reference starting at the beginning of a block (Column 24, Paragraph 1). This increases the size of the reference sequence compared against the short read (Column 24, Paragraph 1). However, many of these CALs will refer to the same place in the reference, and the short read only needs to be compared once at each of these locations (Column 24, Paragraph 2). For example, a representative system 100, 200, 300, 400 with 22-base seeds in 76-base short reads does 55 (76-22+1) index lookups, so an exact match to the reference will find the same CAL 55 times (Column 24, Paragraph 2). The reference gene sequence data read, for each CAL, from the reference lookup configuration block is then provided to the alignment systolic array configuration block 546 which will compare the short read to the gene sequence data read for the selected CAL, base-by-base, and providing a ranking or score for that selected CAL for the selected short read, which is a likelihood of the short read matching the reference genome sequence in the vicinity of the location which was specified by the selected CAL, computed using a base-by-base comparison of the short read with the corresponding section of the reference genome sequence (i.e., the sequence beginning with the candidate location minus the offset, and continuing to the candidate location plus the query length (the short read length) plus the offset) (Column 24, Paragraph 4). This CAL score or ranking output from the alignment systolic array configuration block 544, then, is a likelihood of the short read matching the reference genome sequence around the location (i.e., including the offsets mentioned above) which was specified by the selected CAL, computed using a base-by-base comparison of the short read to the reference genome sequence (Column 25, Paragraph 4).
Olson further teaches that the system includes one or more host computing systems, such as a computer or workstation, having one or more central processing units (CPUs), which may be any type of processor, and host memory, which may be any type of memory, such as a hard drive or a solid state drive, and which may be located with or separate from the host CPU (Column 8, Paragraph 13 to Column 9, Paragraph 1, Figures 1-4). The memory typically stores data to be utilized in or was generated by a selected application and also generally a configuration bit file or image for a selected application (Column 8, Paragraph 13 to Column 9, Paragraph 1, Figures 1-4). Any of the host computing systems may include a plurality of different types of processors, such as graphics processors, multi-core processors, etc. (Column 8, Paragraph 13 to Column 9, Paragraph 1, Figures 1-4). Olson also mentions the one or more host computing systems are typically coupled through one or more communication channels or lines either directly or through a PCie (Peripheral Component Interconnect Express or "PCie") switch, to one or more configurable logic elements such as one or more FPGAs (such as a Spartan 6 FPGA or a Kintex-7 FPGA, both available from Xilinx, Inc. of San Jose, Calif., US, or a Stratix 10 or Cyclone V FPGA available from Altera Corp. of San Jose, Calif., US), each of which is coupled to a nonvolatile memory, such as a FLASH memory (such as for storing configuration bit images), and to a plurality of random access memories, such as a plurality of DDR3 (SODIMM) memory integrated circuits (Column 9, Paragraph 2).
Olson also teaches that the software, metadata, or other source code of the system and any resulting bit file (object code, database, or look up table) may be embodied within any tangible, non-transitory storage medium, such as any of the computer or other machine-readable data storage media, as computer-readable instructions, data structures, program modules or other data, such as discussed above with respect to the memory e.g., a floppy disk, a CD ROM, a CD-RW, a DVD, a magnetic hard drive, an optical drive, or any other type of data storage apparatus or medium (Column 31, Paragraph 1). 
Olson further teaches that the one or more field programmable gate arrays of the system are configured to perform a Smith-Waterman string matching operation of the short read with the reference genome sequence in parallel to determine the likelihood of the short read matching the reference genome sequence (Column 6, Paragraph 6). The one or more field programmable gate arrays are further configured to determine the vicinity of the candidate alignment location as a sequence beginning at the start of the candidate alignment location minus a predetermined offset and extending through the end of the candidate alignment location plus a length of the selected short read and the predetermined offset (Column 6, Paragraph 7). Also, the one or more field programmable gate arrays are further configured to perform the selections, extraction, and determinations in parallel (Column 6, Paragraph 8).
Thus, for the advantages of improving the efficiency of performing sequence alignment for genome analysis of cancer and the determination of corresponding treatment options (Column 1, Paragraph 6), it would have been obvious to implement on a system with a solid state drive (SSD), comprising of flash memory to store data, a SSD controller to manage reading data from and writing data to the flash memory and a field programmable gate array (FPGA) operative to perform a comparison of a search sequence with a reference sequence, the reference sequence stored in the flash memory (Column 8, last paragraph to Column 9, Paragraph 1, FIGS. 1-4), the storage of instructions on the non-transitory storage medium of an article is translated to refer to a computer or other machine-readable data storage media (Column 31, Paragraph 1) as taught by Olson. Olson further teaches that the FPGA is operative to: identify a continuous match of atoms between the search sequence and the reference sequence as (Column 31, Paragraph 4, Claim 1 to Column 32, Paragraph 1). The non-transitory storage medium would be capable of storing the alignment algorithm discussed by Ahmed for execution. The alignment algorithm discussed by Ahmed finds exact matches (seeds) between a reference sequence and a query sequence, and then performs two separate local alignment algorithms using the bases on the left side of the seed and using the bases on the right side of the seed, respectively (Page 1422, Column Right, Paragraph 3). This would read on identifying a continuous match in the middle of the read (Page 1421, Column Right, Paragraph 1), dividing the read into a left and right portion, and then matching each of the left and right portion to the reference sequence (Page 1422, Column Right, Paragraphs 1 and 3) as taught by Ahmed.
It would have been obvious to modify the teaching of Ahmed to perform sequence alignment to identify a continuous match in the middle of the read (Page 1421, Column Right, Paragraph 1), dividing the read into a left and right portion, and then matching each of the left and right portion to the reference sequence (Page 1422, Column Right, Paragraphs 1 and 3) with a solid state drive (SSD) and field programmable gate arrays (FPGA) for the purpose of parallelizing and improving the speed of sequence alignments that requires minimal host involvement for rapid data transfer to and from memory located within the system as taught by Olson (Column 3, Paragraph 1). Therefore, a person of ordinary skill in the art would have been motivated to combine prior art to achieve the claimed invention and there would have been a reasonable expectation of success, since both Ahmed and Olson teach methods that pertain to sequence alignments for genomic analysis. 
Thus, claims 1 and 16 are clearly rendered obvious by the combined teachings of Ahmed and Olson above and is rejected for the reasons above.
With respect to claim 2 and 17, Ahmed teaches that GASE is capable of matching search sequence with the reference sequence in parallel (Page 1426, Column Left, Paragraph 5). Ahmed mentions that ten reads are aligned in parallel by running ten threads on Intel Xeon E5-2670 2.5 GHz processor (Page 1426, Column Left, Paragraph 5) via GASE. 
With respect to claim 3 and 18, Ahmed teaches comparing sequences (Page 1422, Figure 1), comparing sequences in parallel (Page 1426, Column Left, Paragraph 5) and computing the seeds starting position in the reference genome (Page 1423, Column Left, Paragraph 5), but does not teach comparing a plurality of subsequences of atoms in the search sequence with a plurality of starting locations in the reference sequence. 
Olson teaches the process of comparing a plurality of subsequences of atoms in the search sequence with a plurality of starting locations in the reference sequence by discussing that each seed comprising a genetic subsequence of the short read that is the search sequence; for each seed of the plurality of seeds, to determine at least one candidate alignment location (CAL) in the reference genome sequence (Column 31, Paragraph 4, Claim 1 to Column 32, Paragraph 1). After comparison, a first subsequence of atoms in the search sequence that includes the continuous match of atoms is selected based on the CAL ranking score (Column 25, Paragraph 4). 
Therefore, it would have been obvious to implement the method taught by Olson for the purpose of identifying the starting location of the match between the reference sequence and the search sequence for determining the best location in the genome that each reads maps (Column 2, Paragraph 2). The method of using FPGA in combination with CAL would improve speed up in runtime and improve tunable sensitivity, allowing more short reads to be mapped to the reference genome sequence (Column 3, Paragraph 2). These improvements will therefore allow much more rapid genetic sequence analysis (Column 3, Paragraph 2). Therefore, a person of ordinary skill in the art would have been motivated to combine prior art to achieve the claimed invention and there would have been a reasonable expectation of success, since both Ahmed and Olson teach methods that pertain to sequence alignments for genomic analysis. 
With respect to claim 4, Ahmed teaches comparing sequences in parallel (Page 1426, Column Left, Paragraph 5), but does not teach comparing a plurality of subsequences of atoms in the search sequence with a plurality of starting locations in the reference sequence. Olson teaches that the one or more field programmable gate arrays of the system are configured to perform the comparison, selection, and determination of the vicinity of the candidate alignment location in the reference genome as a sequence beginning at the start of the candidate alignment location of the short reads in parallel (Column 6, Paragraph 6 and 8, Column 7, Paragraph 1). This method compares the plurality of subsequences of atoms in the search sequence with the plurality of starting locations in the reference sequence in parallel. Thus, the advantage of comparing the subsequences of atoms between the search and reference sequence in parallel allows for the process to occur rapidly resulting in time saving (Column 12, Paragraph 2). Therefore, a person of ordinary skill in the art would have been motivated to combine prior art to achieve the claimed invention and there would have been a reasonable expectation of success, since both Ahmed and Olson teach methods that pertain to sequence alignments for genomic analysis in parallel.

Claim(s) 5, 6, 7, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (IEEE International Conference on Bioinformatics and Biomedicine (BIBM), 1421-1428, published 2016) in view of Olson et al. (US 9,734,284 B2, published Aug. 15, 2017; IDS Document), as applied to claims 1-4 and 16-18 above, and further in view of Flannick et al (Nucleic Acids Res., 12;33(14):4563-77, published 2005). 
All discussions of the combined teachings of Ahmed and Olson above are incorporated here.
Ahmed teaches seed computation that refers to finding the seed sequence and computing its starting position(s) in the reference genome (Page 1423, Paragraph 5). As described seeds are substrings of the read that are exactly (or nearly exactly) matching at one or more than one places in the reference genome (Page 1423, Paragraph 5). While Olson teaches determining at least one candidate alignment location (CAL) in the reference genome for alignment with seeds (Column 31, Paragraph 4, Claim 1 to Column 32, Paragraph 1). Olson does not teach assigning weights for the comparison of subsequences of atom, but teaches the use of an SSD, FPGA, and an article consisting of a non-transitory storage medium.
In general, they both teach sequence alignment methods, but do not teach weight assignment to each comparison of the plurality of subsequences of atoms in the search sequence with the plurality of starting locations in the reference sequence, each weight based on a length of the subsequence of atoms in the search sequence and a location in the reference sequence; and determine a weighted match for each comparison of the plurality of subsequences of atoms in the search sequence with the plurality of starting locations in the reference sequence, the weighted match based on the weight and a number of continuous atoms in the subsequence that match continuous atoms in the reference sequence; and select the first subsequence of atoms in the search sequence that includes a highest weighted match in claims 5 and 19.
Regarding claims 5 and 19, Flannick teaches that the BLAST algorithm has been incorporated into many tools, a few of which are BLASTZ, BLAT and Exonerate (Page 4563, Column Right, Paragraph 1). In such algorithms, a set of seeds is first generated between the database and the query (Page 4563, Column Right, Paragraph 1). Each seed is then extended to determine whether it is a part of high scoring local alignment (Page 4563, Column Right, Paragraph 1). Extensions typically consist of two phases: first the seed is extended into an un-gapped alignment, and if this alignment scores above a threshold, the seed is then extended with the allowance of gaps (Page 4563, Column Right, Paragraph 1). An enhancement to this simple model is to extend only pairs of seeds close to each other (Page 4563, Column Right, Paragraph 1). Seeds for the BLAST algorithm are traditionally fixed-length words present in both the database and the query, with the word length referred to as the seed's weight (Page 4563, Column Right, Paragraph 1).
Flannick further teaches a seed of weight w is a sequence of possibly non-consecutive positions (i1 < ·· < iw); by convention, i1 = 0 (Page 4564, Column Right, Paragraph 2). The span of a seed is defined as iw − i1 + 1 (Page 4564, Column Right, Paragraph 2). We define an un-gapped homology h of length l beginning at position p in sequence s and position q in sequence t as two sub-sequences (s[p], …, s[p + l]) and (t[q], …, t[q + l]) that have descended from a common ancestor; one can think of such a homology as a bit string of length l with h[i] = 1 if and only if s[p + i] = t[q + i] (Page 4564, Column Right, Paragraph 2). A seed is said to match the homology at offset j if h[j + i1] = 1, …, h[j + iw] = 1, and indexing a seed at position p in a sequence corresponds to recording in the index the presence of (s[p + i1], …, s[p + iw]) at position p (Page 4564, Column Right, Paragraph 2). A seed matches a homology if we index the seed at every position in the homology and the seed matches the homology at least one offset (Page 4564, Column Right, Paragraph 2). A set of seeds matches a homology if we index every seed in the set at every position in the homology and at least one seed in the set matches the homology (Page 4564, Column Right, Paragraph 2).
Flannick also mentions the extension of these notions to a multiple alignment in a simple manner; homologies are defined to exist between the query and the alignment (Page 4564, Column Right, Paragraph 3). An un-gapped homology beginning at position p in the alignment and position q in the query is a set of sub-sequences, one from each species in the alignment as well as the query, that have all descended from a common ancestor (Page 4564, Column Right, Paragraph 3). In this case, we define h[i] = 1 if and only if the consensus character at position p + i in the alignment matches the query character at position q + i. Indexing a seed at a position in a multiple alignment corresponds to recording the presence of the string consisting of the consensus characters of the multiple alignment (Page 4564, Column Right, Paragraph 3). As mentioned, the algorithm uses the information implicit in a multiple alignment to dynamically build an index that is weighted most heavily towards the promising regions of the multiple alignment (Abstract). The notion of a seed matching a homology follows from these definitions (Page 4564, Column Right, Paragraph 3). 
With respect to claims 5 and 19, it is noted that homologies and weights are considered synonymous by the fact that both variables are used to determine the degree of similarity between the search and reference sequence as discussed here. Flannick teaches an algorithm for determining homologies for each comparison of the plurality of subsequences of atoms in the search sequence with the plurality of starting locations in the reference sequence designated as q for position in the reference sequence and t for the reference sequence (Page 4564, Column Right, Paragraph 2). The calculation of homologies is based on a length designated as l of the subsequence of atoms in the search sequence designated as s and a location in the reference sequence designated as q (Page 4564, Column Right, Paragraph 2). Flannick further teaches that a set of seeds matches a homology if we index every seed in the set at every position in the homology and at least one seed in the set matches the homology (Page 4564, Column Right, Paragraph 2), which allows for the determination of the match for each comparison of the plurality of subsequences of atoms in the search sequence with the plurality of starting locations in the reference sequence. As Flannick stated, indexing a seed at a position in a multiple alignment corresponds to recording the presence of the string consisting of the consensus characters of the multiple alignment (Page 4564, Column Right, Paragraph 3). Therefore, the homologies are based on the number of continuous atoms in the subsequence that match continuous atoms in the reference sequence (Page 4564, Column Right, Paragraph 3); and the first subsequence of atoms in the search sequence with the highest calculated homology could be selected. 
It would have been obvious to use the method taught by Flannick to determine the degree of similarities between sequences being compared in the method of Ahmed and Olson because the method of Flannick improves alignment sensitivities between sequences (Abstract). A person of ordinary skill in the art would have been motivated to combine prior art to achieve the claimed invention and there would have been a reasonable expectation of success, since Ahmed, Olson, and Flannick teach methods that pertain to sequence alignments for genomic analysis and both Ahmed and Flannick teach seed and extend techniques.
 With respect to claim 6, the seed as discussed in claim 1 is the center segment of the match and its weight or homology could be determined by the number of matches between the reference sequence and the search sequence as taught by Flannick. The degree of homology of the left and right segments could be determined by the same method as described by Flannick.
With respect to claims 7 and 20, the method taught by Flannick allows for the degree of homology between sequences to be determined. The positions of the sequences designated q for the search or query sequence and p for the reference or alignment sequence allows for the comparison of a first atom in the search sequence and a second atom in the reference sequence as taught by Flannick (Page 4564, Column Right, Paragraph 3). The degree of homology or the index with the highest weight (Abstract) reflects a similarity between the first atom in the search sequence and the second atom in the reference sequence. As Flannick stated, indexing a seed at a position in a multiple alignment corresponds to recording the presence of the string consisting of the consensus characters of the multiple alignment (Page 4564, Column Right, Paragraph 3). Therefore, the homologies are based on the number of continuous atoms in the subsequence that match continuous atoms in the reference sequence (Page 4564, Column Right, Paragraph 3); and the first subsequence of atoms in the search sequence with the highest calculated homology could be selected. The selection of the first subsequence of atoms in the search sequence based on a length of the continuous match of atoms or span of the seed (Page 4564, Column Right, Paragraph 2) and the degree of homology assigned to the comparison of the first atom in the search sequence and the second atom in the reference sequence is achievable by the method of indexing described by Flannick (Page 4564, Column Right, Paragraph 3). 
Therefore, it would have been obvious to use the method taught by Flannick to determine the degree of similarities between sequences being compared in the method of Ahmed and Olson because the method of Flannick improves alignment sensitivities between sequences (Abstract). A person of ordinary skill in the art would have been motivated to combine prior art to achieve the claimed invention and there would have been a reasonable expectation of success, since Ahmed, Olson and Flannick teach methods that pertain to sequence alignments.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (IEEE International Conference on Bioinformatics and Biomedicine (BIBM), 1421-1428, published 2016) in view of Olson et al. (US 9,734,284 B2, published Aug. 15, 2017; IDS Document). 
Regarding claim 10, Ahmed teaches that most modern DNA read aligners like Novoalign, BWA-MEM, Bowtie2, and Cushaw2 are seed-and-extend aligners (Page 1421, Column Right, Paragraph 1). The observation behind these approaches is that two highly matching sequences contain short substrings that are exactly (or nearly exactly) matching (Page 1421, Column Right, Paragraph 1). This approach, pioneered by BLAST, aligns a DNA read in two steps: 1. seeding and 2. extension. Figure 1 shows the seeding and extension phases in a DNA read aligner (Page 1421, Column Right, Paragraph 1, Page 1422, Figure 1). During seeding, the aligner first finds substrings of a DNA read that are exactly matching (or nearly exactly) in the genome at one or more than one places (Page 1421, Column Right, Paragraph 1). These substrings are known as seeds. During extension, the read is aligned to the region around the location of the seed. Such aligners are called seed-and-extend aligners (Page 1421, Column Right, Paragraph 1). 
Ahmed further teaches that BLAST-like seed extension is a fast extension technique that is performed in two steps by calling BLAST-like seed extension algorithm (Page 1425, Algorithm 3). First step: seq1 = read bases on the left side of the seed, seq2 = reference bases on the left side of the seed, starCscore = seed score. Second step: seq1 = read bases on the right side of the seed, seq2 = reference bases on the right side of the seed, starCscore = seed score + alignment score of first step (Page 1422, Column Right, Paragraph 3).
Ahmed also teaches GASE (Generic Aligner for Seed-and Extend) that can be used with different seeding and extension techniques (Page 1425, Column Left, Paragraph 3). The input data into GASE could consist of 5 Mega bases of the chromosome 21 of human genome (UCSC hgl9) that are used as a reference (Page 1426, Column Left, Paragraph 5). 1 million single ended reads were generated using Wgsim read simulator. Ten reads are then aligned in parallel by running ten threads on Intel Xeon E5-2670 2.5 GHz processor (Page 1426, Column Left, Paragraph 5). The reads have a mutation rate of 0.4% where 25% of these mutations are indels. 70% of the indels are extended (length greater than 1) (Page 1426, Column Left, Paragraph 5). This mutation rate in the simulated reads represents the upper limit in human genome variation (Page 1426, Column Left, Paragraph 5). Similarly, this percentage of indels and their extension rate in the simulated reads correspond to observed values in the human genome. The reads have 2% sequencing errors as well.


With respect to claim 10, Ahmed teaches comparing sequences (Page 1422, Figure 1), but does not teach comparing a plurality of subsequences of atoms in the search sequence with a plurality of starting locations in the reference sequence. 
Olson teaches the process of comparing a plurality of subsequences of atoms in the search sequence with a plurality of starting locations in the reference sequence by discussing that each seed comprising a genetic subsequence of the short read that is the search sequence; for each seed of the plurality of seeds, to determine at least one candidate alignment location (CAL) in the reference genome sequence (Column 31, Paragraph 4, Claim 1 to Column 32, Paragraph 1). After comparison, a first subsequence of atoms in the search sequence that includes the continuous match of atoms is selected based on the CAL ranking score (Column 25, Paragraph 4). 
Therefore, it would have been obvious to implement the method taught by Olson for the purpose of identifying the starting location of the match between the reference sequence and the search sequence for determining the best location in the genome that each reads maps (Column 2, Paragraph 2). The method of using FPGA in combination with CAL would improve speed up in runtime and improve tunable sensitivity, allowing more short reads to be mapped to the reference genome sequence (Column 3, Paragraph 2). These improvements will therefore allow much more rapid genetic sequence analysis (Column 3, Paragraph 2). Therefore, a person of ordinary skill in the art would have been motivated to combine prior art to achieve the claimed invention and there would have been a reasonable expectation of success, since both Ahmed and Olson teaches methods that pertain to sequence alignments for genomic analysis. 
With respect to claim 11, Ahmed teaches sequence comparison (Page 1422, Figure 1), but does not teach performing a comparison of a plurality of subsequences of atoms in the search sequence with a plurality of location positions in the reference sequence includes performing the comparison of the plurality of subsequences of atoms in the search sequence with the plurality of location positions in the reference sequence in parallel. 
Olson teaches that the one or more field programmable gate arrays of the system are configured to perform the comparison, selection, and determination of the vicinity of the candidate alignment location in the reference genome as a sequence beginning at the start of the candidate alignment location of the short reads in parallel (Column 6, Paragraph 6 and 8, Column 7, Paragraph 1). This method compares the plurality of subsequences of atoms in the search sequence with the plurality of location positions in the reference sequence includes performing the comparison of the plurality of subsequences of atoms in the search sequence with the plurality of location positions in the reference sequence in parallel.
 It would have been obvious to use the method described by Olson to accelerate the process of determining the degree of similarity between the sequences and the degree of divergence for each pair of sequences when performing the comparison in parallel (Column 12, Paragraph 2). Therefore, a person of ordinary skill in the art would have been motivated to combine prior art to achieve the claimed invention and there would have been a reasonable expectation of success, since Ahmed and Olson teach methods that pertain to sequence alignments.

Claim(s) 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (IEEE International Conference on Bioinformatics and Biomedicine (BIBM), 1421-1428, published 2016) in view of Olson et al. (US 9,734,284 B2, published Aug. 15, 2017; IDS Document), as applied to claims 10 and 11 above, and further in view of Flannick et al (Nucleic Acids Res., 12;33(14):4563-77, published 2005).
All discussions of the combined teachings of Ahmed and Olson above are incorporated here.
Ahmed teaches seed computation that refers to finding the seed sequence and computing its starting position(s) in the reference genome (Page 1423, Paragraph 5). As described seeds are substrings of the read that are exactly (or nearly exactly) matching at one or more than one places in the reference genome (Page 1423, Paragraph 5). While Olson teaches determining at least one candidate alignment location (CAL) in the reference genome for alignment with seeds (Column 31, Paragraph 4, Claim 1 to Column 32, Paragraph 1). Olson does not teach assigning weights for the comparison of subsequences of atom, but teaches the use of an SSD, FPGA, and an article consisting of a non-transitory storage medium.
In general, they both teach sequence alignment methods, but do not teach weight assignment to each comparison of the plurality of subsequences of atoms in the search sequence with the plurality of starting locations in the reference sequence, each weight based on a length of the subsequence of atoms in the search sequence and a location in the reference sequence; and determine a weighted match for each comparison of the plurality of subsequences of atoms in the search sequence with the plurality of starting locations in the reference sequence, the weighted match based on the weight and a number of continuous atoms in the subsequence that match continuous atoms in the reference sequence; and select the first subsequence of atoms in the search sequence that includes a highest weighted match in claim 12.
With respect to claim 12, it is noted that homologies and weights are considered synonymous by the fact that both variables are used to determine the degree of similarity between the search and reference sequence as discussed here. Flannick teaches an algorithm for determining homologies for each comparison of the plurality of subsequences of atoms in the search sequence with the plurality of starting locations in the reference sequence designated as q for position in the reference sequence and t for the reference sequence (Page 4564, Column Right, Paragraph 2). The calculation of homologies is based on a length designated as l of the subsequence of atoms in the search sequence designated as s and a location in the reference sequence designated as q (Page 4564, Column Right, Paragraph 2). Flannick further teaches that a set of seeds matches a homology if we index every seed in the set at every position in the homology and at least one seed in the set matches the homology (Page 4564, Column Right, Paragraph 2), which allows for the determination of the match for each comparison of the plurality of subsequences of atoms in the search sequence with the plurality of starting locations in the reference sequence. As Flannick stated, indexing a seed at a position in a multiple alignment corresponds to recording the presence of the string consisting of the consensus characters of the multiple alignment (Page 4564, Column Right, Paragraph 3). Therefore, the homologies are based on the number of continuous atoms in the subsequence that match continuous atoms in the reference sequence (Page 4564, Column Right, Paragraph 3); and the first subsequence of atoms in the search sequence with the highest calculated homology could be selected. 
Thus, it would have been obvious to use the method taught by Flannick to determine the degree of similarities between sequences being compared in the method of Ahmed and Olson because the method of Flannick improves alignment sensitivities between sequences (Abstract). A person of ordinary skill in the art would have been motivated to combine prior art to achieve the claimed invention and there would have been a reasonable expectation of success, since Ahmed, Olson, and Flannick teach methods that pertain to sequence alignments for genomic analysis and both Ahmed and Flannick teach seed and extend techniques.
With respect to claim 13, the seed as discussed in claim 1 is the center segment of the match and its weight or homology could be determined by the number of matches between the reference sequence and the search sequence as taught by Flannick. The degree of homology of the left and right segments could be determined by the same method as described by Flannick.
With respect to claim 14, the method taught by Flannick allows for the degree of homology between sequences to be determined. The positions of the sequences designated q for the search or query sequence and p for the reference or alignment sequence allows for the comparison of a first atom in the search sequence and a second atom in the reference sequence as taught by Flannick (Page 4564, Column Right, Paragraph 3). The degree of homology or the index with the highest weight (Abstract) reflects a similarity between the first atom in the search sequence and the second atom in the reference sequence. As Flannick stated, indexing a seed at a position in a multiple alignment corresponds to recording the presence of the string consisting of the consensus characters of the multiple alignment (Page 4564, Column Right, Paragraph 3). Therefore, the homologies are based on the number of continuous atoms in the subsequence that match continuous atoms in the reference sequence (Page 4564, Column Right, Paragraph 3); and the first subsequence of atoms in the search sequence with the highest calculated homology could be selected. The selection of the first subsequence of atoms in the search sequence based on a length of the continuous match of atoms or span of the seed (Page 4564, Column Right, Paragraph 2) and the degree of homology assigned to the comparison of the first atom in the search sequence and the second atom in the reference sequence is achievable by the method if indexing described by Flannick (Page 4564, Column Right, Paragraph 3). 
Therefore, it would have been obvious to use the method taught by Flannick to determine the degree of similarities between sequences being compared in the method of Ahmed and Olson because the method of Flannick improves alignment sensitivities between sequences (Abstract). A person of ordinary skill in the art would have been motivated to combine prior art to achieve the claimed invention and there would have been a reasonable expectation of success, since Ahmed, Olson and Flannick teach methods that pertain to sequence alignments.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KETTIP KRIANGCHAIVECH whose telephone number is (571)272-1735. The examiner can normally be reached 8:30am-5:00pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek can be reached on 571.272.9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.K./Examiner, Art Unit 1672                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1672